Citation Nr: 1700174	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  03-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than June 29, 2001 for the grant of nonservice-connected (NSC) disability pension.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a bladder disability. 

5. Entitlement to service connection for a bowel disability. 


REPRESENTATION

Appellant represented by:	Oliver O. Jahizi, Attorney



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded this case for additional development in February 2005 and August 2012. 

The service connection claims for bladder and bowel disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran submitted a claim for NSC pension benefits in August 1989.

2. The Veteran did not respond to a September 1989 letter requesting medical evidence showing he was disabled to support his claim for NSC pension benefits.

3. The Veteran submitted a new claim for NSC pension benefits on June 29, 2001. 

4. The Veteran was not incapable of filing a disability pension claim for at least 30 days following the date on which he became permanently and totally disabled and within one year of the June 29, 2001 claim. 

5. The Veteran's bilateral hearing loss does not result from disease or injury incurred or aggravated in active service. 

6. The Veteran's tinnitus does not result from disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1. The August 1989 claim for NSC pension benefits was abandoned.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2016). 

2. The criteria for an effective date of NSC pension benefits prior to June 29, 2001 are not satisfied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400, (2016).

3. The criteria for entitlement to service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4. The criteria for entitlement to service connection for tinnitus are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With regard to the claims addressed on the merits in this decision, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As the appeal of the effective date of pension benefits stems from a granted claim, further notice under the VCAA is not warranted with respect to this issue.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records have been associated with the claims file to the extent possible, including service treatment records (STRs), service personnel records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran did not appear for a VA audiological examination (via QTC Medical Services, with whom VA has contracted) scheduled for August 10, 2015.  He has not provided a reason for not appearing for the examination or requested that the examination be rescheduled.  A copy of the notice letter informing the Veteran of the date, time, and location of the examination is in the claims file.  Moreover, he appeared for other VA examinations conducted in September 2015.  Thus, there is no indication that he did not receive notice of the August 2015 VA audiological examination.  The Board has already remanded this case multiple times to afford the Veteran an audiological examination due to his failure to appear for previously scheduled examinations, and sees no reason to remand the case again at this juncture.  Accordingly, further assistance is not warranted, and the Board will decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2016) (providing, in relevant part, that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  

The Board notes that a June 2016 statement submitted by a Veterans Service Officer (VSO) with the Veterans Affairs Service Office in Cleveland, Tennessee, states that the Veteran recently moved to Tennessee.  However, as the Veteran appeared for other VA examinations in September 2015 conducted at the West LA VA Medical Center (VAMC), he clearly had not moved at the time of the notice of the August 2015 audiological examination.  

The Board is aware that the Veteran may not have received the June 2016 supplemental statement of the case (SSOC).  In this regard, VA received notice of the Veteran's move to Tennessee after the June 2016 SSOC was mailed to him.  However, the file does not reflect that the SSOC was returned to the RO as undeliverable.  Moreover, VA followed its regular mailing practices by mailing the SSOC to the Veteran's last known address, as reflected in a December 2014 address update.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties).  Neither the Veteran nor his representative has provided VA with an updated address.  The June 2016 statement from the VSO merely informed VA that the Veteran had moved to Tennessee, and attached a divorce decree in connection with an unrelated matter.  As the Veteran has not provided VA with an updated address, a remand at this stage for the sole purpose of attempting to locate the Veteran and send another copy of the SSOC to him (assuming he did not receive the previous copy) is not warranted.  See Lamb v. Peake, 22 Vet. App. 227, 230 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep [VA] informed of the address") (citing Hyson v. Brown, 5 Vet.App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep . . . VA apprised of his whereabouts.")).  The Board also notes that a copy of the SSOC was sent to the Veteran's representative, who did not respond. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Effective Date of NSC Pension Benefits

The Veteran seeks entitlement to an earlier effective date for the grant of NSC pension benefits.  In his July 2002 notice of disagreement (NOD), he wrote that the effective date should be July 2000 due to the fact that he had been disabled since 1987.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established. 

The Veteran initially submitted a claim for NSC pension benefits in August 1989.  In connection with this claim, VA sent him a letter in September 1989 requesting medical evidence showing he was disabled.  See 38 C.F.R. § 3.3 (2016) (providing, in relevant part, that pension is a benefit payable by VA to a veteran because of disability or age).  He did not respond.  An internal data sheet (VA Form 21-8947, Compensation and Pension Award) dated November 1989 reflects that the pension claim was disallowed due to "failure to prosecute."  The form states in the "Remarks" section that no letter was required as no response to the September 1989 letter had been received.  The Veteran did not submit any information or evidence regarding a claim for pension benefits until June 2001, when he submitted a new claim. 

The Board finds that, as a matter of law, the Veteran abandoned his August 1989 claim.  VA regulation provides that when evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, "pension, compensation, [or] dependency and indemnity compensation . . . based on such evidence shall commence not earlier than the date of filing the new claim."  Id.  

When a claim is deemed abandoned pursuant to § 3.158, further action on the part of VA is not required until a new claim is received, including advising the claimant of his appellate rights.  Hurd v. West, 13 Vet. App. 449, 452 (2000); see Morris v. Derwinski, 1 Vet.App. 260, 265 (1991) (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").

Because the Veteran did not respond to the September 1989 letter requesting evidence in connection with the claim for NSC pension benefits, or submit information or evidence within one year of that request, further action on the part of VA was not required, and that claim is deemed abandoned as a matter of law.  See id.; 38 C.F.R. § 3.158(a); see also Evans v. West, 12 Vet. App. 396, 400-02 (1999) (indicating that whether a claim is deemed abandoned is a legal determination).  Accordingly, the benefit-of-the-doubt rule does not apply, and the effective date of NSC pension benefits can be no earlier than the date of the new claim.  See 38 C.F.R. § 3.158(a); see also Sabonis v. West, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

The record shows that the Veteran did not submit another claim for pension benefits until June 2001.  An earlier effective date is not warranted on the basis of this claim.  Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b).  For claims received on or after October 1, 1984, as is the case here, the effective date of an award of disability pension is the date of receipt of claim.  Id.  If within one year from the date on which the veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  Id. 

The Veteran has not stated, and the evidence does not otherwise show, that he had a physical or mental disability that was so incapacitating as to prevent him from filing a disability pension claim for at least the first 30 days immediately following the date he became permanently and totally disabled, either on the basis of extensive hospitalization or due to other factors.  Accordingly, the preponderance of the evidence weighs against such a finding, and therefore the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Consequently, as a matter of law, the effective of pension benefits can be no earlier than the June 2001 date of claim, and therefore an earlier effective date is denied.  See 38 C.F.R. § 3.400(b).  



III. Service Connection

The Veteran seeks service connection for hearing loss and tinnitus, stating that they were caused by head trauma during service and have been present ever since that injury.  For the following reasons, the Board finds that service connection is not established. 

Service connection will be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To grant service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system, and holding that tinnitus also qualifies as an organic disease of the nervous system, at a minimum when there is evidence of acoustic trauma).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against service connection for bilateral hearing loss and tinnitus.  The STRs do not reflect complaints or findings of hearing loss or tinnitus.  There is no documentation or other evidence of hearing loss or tinnitus until many years following service separation.  The Veteran's bare statement that he has experienced hearing loss and tinnitus ever since his in-service head injury is not sufficient in itself to establish a chronicity in service or a continuity of symptoms after service without further evidence.  As discussed above, the Veteran did not appear for a VA examination that was necessary to aid the Board in determining the likelihood that the head injury may have caused the hearing loss or tinnitus.  Thus, there is no way to evaluate the credibility or probative value of this statement.  By the same token, it is not sufficient to establish that hearing loss or tinnitus manifested to a compensable degree within one year of service separation to warrant presumptive service connection.  See 38 C.F.R. § 3.307.  

The Veteran's unsupported opinion that his current hearing loss and tinnitus were caused by the in-service head injury is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The determination in this case is medically and scientifically complex.  Specifically, whether the head injury may have caused pathology, such as to the inner ear, resulting in the development of chronic hearing loss and tinnitus is a determination that is too complex to be made based on lay observation alone.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

While the Veteran is competent to state that he experienced hearing loss and tinnitus immediately following the head injury, the Board has no way to evaluate the credibility or probative value of this statement absent a VA opinion that would inform the Board of the plausibility of hearing loss or tinnitus resulting from the type of head injury he sustained, or to make an informed determination as to whether such would be sufficient to establish a nexus to his current hearing loss or tinnitus, or establish chronicity or continuity. 

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An effective date earlier than June 29, 2001 for the grant of nonservice-connected disability pension is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The service connection claims for bowel and bladder disabilities must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA opinion is warranted.  The September 2015 VA examiner's opinion is not sufficient to decide the claims.  The examiner concluded that the Veteran's bowel and bladder incontinence was less likely than not incurred or caused by an injury, disease, or event in active service.  The examiner stated that although the Veteran reported bladder incontinence in May 2003, VA treatment records showed that in December 2002 he denied urinary symptoms, and in June 2001 denied bowel or bladder incontinence.  The examiner further observed that VA treatment records dated in 2010 and 2015 show that the Veteran denied bowel or bladder incontinence.  

Contrary to the examiner's findings, the Board finds credible evidence of bowel and bladder incontinence in the early 2000's, which was possibly associated with the Veteran's service-connected lumbar spine disability.  Records from the Social Security Administration (SSA) show that in an August 2001 application for SSA disability benefits, the Veteran reported losing control of his bowels and bladder.  He stated in another section of the application that loss of control of his bowels was associated with a herniated disc.  In a March 2003 VA treatment record, he reported chronic back pain with bowel and bladder incontinence.  He again reported bowel and bladder incontinence in May 2003, stating that such had been present for the past three years.  Although in later years he denied bowel or bladder incontinence, the sole fact that these disabilities may have resolved does not preclude service connection for the period during which they were present.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, his service connection claims date back to 2001 and thus include the period during which he reported bowel and bladder incontinence.  

There is also evidence indicating that the bowel and bladder incontinence may have been secondary to the Veteran's lumbar spine disability, for which service connection has been established effective June 2001.  As already noted, the Veteran reported that his bladder and bowel incontinence was associated with his service-connected lumbar spine disability.  Moreover, an April 2005 magnetic resonance imaging (MRI) study showed a disc bulge in the lumbosacral spine that caused neural foraminal stenosis, suggesting neurologic involvement.  Accordingly, there is an indication that the Veteran's bowel and bladder incontinence may have been secondary to his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a (2016), General Rating Formula for Diseases and Injuries of the Spine, Note (1) (reflecting that associated neurologic abnormalities, including bowel and bladder impairment, are to be separately rated under an appropriate diagnostic code).  

In light of the above, a new VA opinion must be obtained as to the likelihood that the bowel and bladder incontinence that manifested in the early 2000's was secondary to the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 3.310 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA medical opinion regarding the Veteran's bowel and bladder incontinence, as explained below.  The claims file must be made available to the examiner for view. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that the bowel and bladder incontinence that the Veteran reported in records dating from 2001 to 2003 was caused or aggravated by his service-connected lumbar spine disability.  

The examiner is advised that even if the bowel and bladder incontinence later resolved (as reflected in more recent VA treatment records), this does not preclude service connection for the incontinence that manifested in the early 2000's.  The examiner should consider (but need not discuss) an April 2005 MRI study showing neural foraminal stenosis caused by a bulging disc in the lumbosacral spine, in addition to any other evidence deemed pertinent. 

A complete explanation must be provided in support of the conclusion reached. 

2. Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


